Dunbar, J.
(dissenting) — I dissent. The ladder was evidently placed on the side of the car for the use of the brakemen, and the plaintiff in the hurried discharge of his duties ought not to be held to too nice a discrimination in the time *144when, or circumstances under which, he should use a particular appliance. The company was guilty of gross negligence in maintaining the bridge in a condition dangerous to1 its employees, and ought to respond in damages for the injuries sustained. The judgment should he affirmed.